MEMORANDUM**
Carlos Alberto Flood-Quispe appeals the 77-month sentence imposed following his conviction by guilty plea for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We dismiss the appeal.
Because the conditions precedent to Flood-Quispe’s waiver of his right to direct appeal were met — the sentence was within the statutory maximum and was constitutional; the district court did not depart upward in offense level or criminal history category; and the district court determined that the total offense level is 21 and imposed a sentence at the low end of the applicable guideline range — we enforce the appeal waiver. Moreover, the voluntary and knowing nature of FloodQuispe’s waiver of appeal was unaffected by United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (stating that “a change in the law does not make a plea involuntary and unknowing”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.